MEMORANDUM OPINION
                                           No. 04-12-00064-CR

                                  IN RE Luis Antonio CARRETERO

                                           Original Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: February 22, 2012

PETITION FOR WRIT OF MANDAMUS DENIED AND PETITION FOR WRIT OF
HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION

           On January 30, 2012, relator filed a petition for writ of mandamus, and on February 14,

2012 relator filed an original petition for writ of habeas corpus release because of delay. The

court has considered relator’s petition for writ of mandamus and is of the opinion that relator is

not entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED.

See TEX. R. APP. P. 52.8(a).

           As to the petition for writ of habeas corpus, as an intermediate court of appeals this court

is not authorized to grant the relief requested. Pursuant to section 22.221(d) of the Texas

Government Code, in civil matters, a court of appeals “may issue a writ of habeas corpus when it



1
 This proceeding arises out of Cause No. 2011-CR-63633, styled State of Texas v. Luis Antonio Carretero, in the
399th Judicial District Court, Bexar County, Texas, the Honorable Juanita A. Vasquez-Gardner presiding.
                                                                                   04-12-00064-CR


appears that the restraint of liberty is by virtue of an order, process, or commitment issued by a

court or judge because of the violation of an order, judgment, or decree previously made,

rendered, or entered by the court or judge in a civil case.” TEX. GOV’T CODE ANN. § 22.221(d)

(West 2004). However, in criminal matters, a court of appeals has no original habeas corpus

jurisdiction. Watson v. State, 96 S.W.3d 497, 500 (Tex. App.—Amarillo 2002, pet. ref’d);

Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no pet.). In criminal

matters, the courts authorized to issue writs of habeas corpus are the Texas Court of Criminal

Appeals, the district courts, and the county courts. See TEX. CODE CRIM. PROC. ANN. art. 11.05

(West 2005). Therefore, the petition for writ of habeas corpus is DISMISSED FOR LACK OF

JURISDICTION.

                                                            PER CURIAM

DO NOT PUBLISH




                                               -2-